Exhibit 10.2

 

EXHIBIT D

AGREEMENT

OF

NEWS CORPORATION,

DOW JONES & COMPANY, INC.

AND

THE SPECIAL COMMITTEE

 

Dated as of [•]

 



 

 

TABLE OF CONTENTS

 

ARTICLE I SPECIAL COMMITTEE

1

 

1.1

Establishment

1

 

1.2

Composition

2

 

1.3

Meetings and Actions of the Special Committee

4

 

1.4

Roles and Responsibilities of the Special Committee

5

 

1.5

Arbitrating and Resolving Disputes

8

 

1.6

No Modification

8

 

 

 

 

ARTICLE II THE COMPANY

8

 

2.1

Representations, Warranties and Agreements of the Company and Dow Jones

8

 

 

 

 

ARTICLE III MEMBERS

9

 

3.1

Powers of Execution

9

 

3.2

Compensation; Expenses; Support of the Members

9

 

3.3

Performance of Duties; Access to Information and Advisors

10

 

3.4

Liability; Indemnification of Members

10

 

 

 

 

ARTICLE IV MISCELLANEOUS PROVISIONS

11

 

4.1

Notices

11

 

4.2

Governing Law

12

 

4.3

Interpretation; Headings and Sections

12

 

4.4

Amendment and Waiver

13

 

4.5

Assignment; Third Party Beneficiaries

13

 

4.6

Counterparts

13

 

4.7

Severability

13

 

4.8

Remedies

14

 

4.9

No Strict Construction

14

 

4.10

Entire Agreement

14

 

4.11

Submission to Jurisdiction

14

 

4.12

Waiver of Jury Trial

15

 

 

SCHEDULES

 

Schedule A

Initial Members of the Special Committee

Schedule B

Covered Employees

 

i



 



 

AGREEMENT

OF

NEWS CORPORATION,

DOW JONES & COMPANY, INC.

AND

THE SPECIAL COMMITTEE

 

AGREEMENT (this “Agreement”), dated as of [•], by and among NEWS CORPORATION, a
Delaware corporation (the “Company”), DOW JONES & COMPANY, INC., a Delaware
corporation (“Dow Jones”), and the Special Committee (as defined below).

Recitals:

WHEREAS, the Company, Dow Jones and certain other parties have entered into an
Agreement and Plan of Merger, dated as of July 31, 2007 (the “Merger
Agreement”), pursuant to which the Company is acquiring all of the issued and
outstanding shares of capital stock of Dow Jones;

WHEREAS, in connection with the execution and delivery of the Merger Agreement,
certain Bancroft Investors (as defined in the Merger Agreement) have executed
and delivered a Voting and Support Agreement, dated as of July 31, 2007 (the
“Voting Agreement”) pursuant to which those Bancroft Investors have agreed to
vote, or cause to be voted, the shares of capital stock of Dow Jones
beneficially owned by them in favor of the adoption of the Merger Agreement;

WHEREAS, pursuant to the Merger Agreement, (i) each of the Company and Dow Jones
is required to adopt, execute and deliver, and comply with, and cause its
subsidiaries, as applicable, to comply with, this Agreement and (ii) the Company
is required to establish and maintain the Special Committee contemplated by this
Agreement; and

WHEREAS, it is a condition to Dow Jones’s obligation to consummate the
transactions contemplated by the Merger Agreement and a condition to the
willingness of the Bancroft Investors to execute and deliver the Voting
Agreement, that in connection with the consummation of the transactions
contemplated by the Merger Agreement, the Company and Dow Jones shall have
adopted and executed and delivered this Agreement, and the Company shall have
established the Special Committee and appointed the Initial Committee Members
(as defined in the Merger Agreement) to the Special Committee.

NOW, THEREFORE, in consideration of the foregoing, and the mutual covenants and
agreements herein made and other good and valuable consideration, the parties
hereto hereby agree as follows:

 

1



 





ARTICLE I

 

SPECIAL COMMITTEE

 

1.1

Establishment.

 

(a)       The Company hereby establishes a stand-alone special committee (the
“Special Committee”) to oversee and enforce compliance by the Company and Dow
Jones and their Affiliates with the terms of this Agreement and to perform the
obligation and undertake its responsibilities and rights hereunder. The Special
Committee shall have perpetual existence. For the avoidance of doubt, the
Special Committee is a special committee of the Company and is not a committee
of the Board of Directors of the Company or Dow Jones.

 

1.2

Composition.

 

(a)       The Special Committee shall consist of five (5) members (“Members”)
who are distinguished community or journalistic leaders and who are independent
of the Company, Dow Jones, the Murdoch family, the Bancroft family and their
respective Affiliates (as defined by Rule 12b-2 under the Securities Exchange
Act of 1934, as amended). As used in this Agreement, the term “independent”
shall refer to persons who, in the sole judgment of the Special Committee, are
able to consider and evaluate objectively any issue that comes before the
Special Committee and whose judgment is not impaired by any interest in or
relationship with the Company, Dow Jones, the Murdoch family, the Bancroft
family or their respective Affiliates. Employees, directors and consultants of
the Company, Dow Jones or their respective Affiliates shall be deemed not to be
independent. Any Member shall promptly report to all of the other Members any
change in his or her circumstances which may reasonably be expected to bear on
the determination of his or her status as independent (as defined herein).

(b)       The Members of the Special Committee shall be divided into three
classes. The first class shall consist of one Member and the second and third
classes shall consist of two Members. The initial term of the first class shall
expire on December 31, 2012; the initial term of the second class shall expire
on December 31, 2013; the initial term of the third class shall expire on
December 31, 2014. Upon the expiration of the term of any class, a new term of
the class shall commence, and this term shall expire on the fifth anniversary of
the commencement of this term. Subject to Sections 1.2(e) and 1.2(f), each of
the Members in a class of the Special Committee shall hold office until
expiration of the term of such class and the appointment of his or her successor
as a Member of such class.

(c)       Upon the expiration of the term of a class, a majority of the
remaining Members of the Special Committee shall appoint or reappoint an
individual or individuals, as applicable, selected by the Special Committee as a
Member or Members, as applicable, of the class for the new term then commencing.
Any appointment or reappointment shall be subject to the approval of the
Company, which shall not be unreasonably withheld or delayed. Any proposed
appointment or reappointment shall be deemed to be approved by the Company if no
written objection to the appointment or reappointment is received from the
Company by the Special Committee within ten (10) business days following the
Company’s receipt from the Special Committee of written notice of the proposed
appointment or reappointment. Subject to the foregoing sentence, a Member may be
reappointed to the Special Committee upon the expiration of the term of his or
her class.

 

2



 



 



(d)       The Special Committee shall appoint an individual selected by a
majority of the remaining Members of the Special Committee as a Member to fill
any vacancy in any class of the Special Committee resulting from any
resignation, death or removal of a Member. Any such appointment shall be subject
to the approval of the Company, which shall not be unreasonably withheld or
delayed. Any proposed appointment shall be deemed to be approved by the Company
if no written objection to the appointment is received from the Company by the
Special Committee within ten (10) business days following the Company’s receipt
from the Special Committee of notice of the proposed appointment. Any Member
appointed in accordance with the foregoing shall be a Member of the class of the
Special Committee in which the vacancy existed.

(e)       A Member may resign from the Special Committee by submitting a letter
to the Chairman of the Special Committee, who will confirm receipt in writing
and notify the Special Committee of this resignation. In the event that the
Chairman resigns, the Chairman shall submit a letter of resignation to each of
the remaining Members, any one of who shall confirm receipt in writing. A
resignation shall take effect at the time specified therein and, if no time is
specified, at the time of its receipt by the Chairman or the remaining Members,
as applicable. A Member shall resign forthwith if his or her circumstances
change such that the Member ceases to be (or the other Members determine that
the Member ceases to be) independent (as defined herein).

(f)        A Member may be removed from the Special Committee if determined by
the unanimous vote of the other Special Committee Members that (x) he or she has
materially failed to fulfill his or her responsibilities as a Member (it being
acknowledged and agreed that any substantive dispute over decision-making under
this Agreement shall not constitute such a failure), or (y) such Member has
ceased to be independent (as defined herein); provided, however, that the
Special Committee may not remove a Member on the basis of this determination
unless (i) the Special Committee shall have given each of such Member and the
Company notice specifying in reasonable detail the acts or failure to act on the
part of the Member giving rise to the Special Committee’s determination, (ii)
the Member shall have been given at least ninety (90) days after the delivery of
such notice to the Member to discontinue, and during such time shall have not
discontinued, the acts or failures to act specified in the notice and (iii) each
of the Member and the Company shall have been given the opportunity to address
the Special Committee prior to the Special Committee taking this action. A
Member may also be removed from the Special Committee by determination of a
majority of the other Members for “Cause.” For purposes of this paragraph
1.2(f), “Cause” shall mean a plea of guilty or nolo contendere to, or
nonappealable conviction of, a felony on the part of a Member, which conviction
or plea, of the action or failure to act giving rise to the conviction or plea a
majority of the other Members determine causes or caused, or is reasonably like
to cause, material damage to the reputation of the Company, Dow Jones or the
Special Committee.

 

3



 





(g)       The individuals set forth on Schedule A shall be the initial Members
of the Special Committee. Each of these individuals shall be a Member of the
class of the Special Committee indicated for the individual on Schedule A. In
the event that any of the individuals set forth on Schedule A shall be unable to
serve as a Member of the Special Committee upon the Closing Date (as defined in
the Merger Agreement), each such individual will be replaced with an individual
designated by Dow Jones, subject to the approval of the Company, which shall not
be unreasonably withheld or delayed, and which approval shall be deemed to be
granted if no written objection to the appointment is received by Dow Jones
within ten (10) business days following the Company’s receipt of notice thereof.

(h)        The individual designated on Schedule A shall be the initial chairman
of the Special Committee (“Chairman”). In the event that at any time there is no
Chairman, the Special Committee shall elect a successor Chairman from among its
Members to serve for a period determined by the Special Committee. The Chairman
may be removed as Chairman by the Special Committee at any time. The Chairman’s
responsibilities shall include:

 

(i)

setting the agenda for all Special Committee meetings;

 

(ii)

presiding at all meetings of the Special Committee;

(iii)  overseeing the execution of the Special Committee decisions and
certifying reports and other documents issued by the Special Committee; and

(iv)  other powers and duties, consistent with this Agreement and his or her
position as Chairman as may be prescribed from time to time by the Special
Committee.

 

1.3

Meetings and Actions of the Special Committee.

 

(a)       Regular meetings of the Special Committee shall be held at least
quarterly at a location in New York City, New York, at such time and place as
shall be set forth in the notice of meeting. The objective will be to hold the
meetings within two weeks of the beginning of each calendar quarter. Regular
meetings of the Special Committee may be called by the Chairman or by any three
Members (or, if the Special Committee shall at any time consist of fewer than
three (3) Members, all Members) on no less than forty-eight (48) hours’ notice
to each Member (or upon shorter notice as may be approved by the Special
Committee), either personally, by mail, by facsimile, by electronic
transmission, by telegram, telephone or in such other manner as may be approved
by the Special Committee.

(b)       Special meetings of the Special Committee may be called at any time by
the Company, the Chairman of the Special Committee or by any three Members (or,
if the Special Committee shall at any time consist of fewer than three (3)
Members, all Members) on no less than twenty-four (24) hours’ notice to each
Member (or upon shorter notice as may be approved by the Special Committee),
either personally or by mail, by facsimile, by electronic transmission, by
telegram, telephone or in such other manner as may be approved by the Special
Committee. The person or persons authorized to call special meetings may fix the
place and time of the meetings.

(c)       Any Member may waive notice of a meeting as to himself or herself.
Attendance of a Member at a meeting shall constitute a waiver of notice of such
meeting, except when the Member attends a meeting for the express purpose of
objecting at the beginning of the meeting to the transaction of any business
because the meeting was not properly called or convened. A meeting may be held
at any time without notice if all Members are present or if those not present
waive notice of the meeting in accordance herewith.

 

4



 





(d)       At all meetings of the Special Committee the presence of at least a
majority of the Members then in office shall be necessary and sufficient to
constitute a quorum for the transaction of business. Each Member shall have one
(1) vote in respect of any vote on any decision of the Special Committee. Except
as otherwise specifically provided in this Agreement, all decisions to be made
or actions to be taken by the Special Committee shall require the approval of a
majority of all Members then in office. If a quorum shall not be present at any
meeting of the Special Committee, the Members present may adjourn the meeting
from time to time, without notice other than announcement at the meeting, until
a quorum shall be present.

(e)       All Members shall have the right to attend and participate directly in
all Special Committee meetings. A Member may attend a meeting by telephone or
other communications equipment. Participation in a meeting by telephone or other
communications equipment shall constitute presence in person at that meeting.

(f)        The minutes of each meeting will be taken by a designated Member of
the Special Committee or another individual designated by the Chairman or the
Special Committee, who shall serve as secretary (“Secretary”) of the meeting.
The minutes shall indicate the date and location of the meeting, the mode of
convocation, the proposed agenda, the Members (and any others invited) present,
the presence of a quorum, the documents and reports submitted for review, a
summary of the meeting, the text of any resolutions submitted for review and
approval, and the results of each vote, unless otherwise determined by the
Special Committee. The minutes shall be signed by the Chairman and Secretary or
as otherwise determined by the Special Committee. If a quorum is not present,
the meeting cannot proceed and minutes to this effect shall be prepared, unless
otherwise determined by the Special Committee.

(g)       Each meeting of the Special Committee shall be presided over by the
Chairman or, in his/her absence, by another Member elected from among the
Members present.

(h)       Any action required or permitted to be taken at any meeting of the
Special Committee may be taken without a meeting if a majority of all Members
(or such higher percentage as provided in this Agreement) consent in writing.
Any action approved by written consent shall be filed with the minutes of the
proceedings of the Special Committee.

(i)        The Chairman may from time to time invite others to attend or
participate in certain portions of Special Committee meetings whose
participation is deemed useful to issues under consideration by the Special
Committee; provided, these individuals may participate only in the relevant
portions of the meetings of the Special Committee and shall not be present while
the Special Committee members vote.

(j)        The Company shall have the right to appear before and be heard by the
Special Committee upon advance written request of the Company.

 

5



 





(k)       Any actions, decisions or other determinations or reports of the
Special Committee may be made public by the Special Committee, if it so
determines, including, if requested by the Special Committee, on the editorial
pages of all print, electronic and other editions of The Wall Street Journal,
subject to the approval of the editorial page editor or, if for any reason such
approval is not granted with respect to any such edition of The Wall Street
Journal, in a prominent location in such edition of The Wall Street Journal).

 

1.4

Roles and Responsibilities of the Special Committee.

 

(a)       The Company and Dow Jones agree that the Special Committee shall have
rights of approval over each of the Special Committee Matters (as defined
below). Any decision made by the Special Committee with respect to any of the
Special Committee Matters or any other matter on which the Special Committee is
entitled to make a decision or determination pursuant to this Agreement shall be
final and binding.

(b)       For purposes of this Agreement, the “Editors” shall mean each of (i)
the managing editor of The Wall Street Journal, (ii) the editorial page editor
of The Wall Street Journal, and (iii) unless he or she reports to the managing
editor of The Wall Street Journal, the managing editor of Dow Jones Newswires.
References to “The Wall Street Journal Publications” shall be deemed to include
(x) the print, online, video and other publications, within and outside the
U.S., of The Wall Street Journal or wsj.com or any successors to any of the
foregoing, and (y) any other print, online, video or other form of distribution
or publication, within and outside the U.S., under The Wall Street Journal,
wsj.com or any derivative brand names, in the case of this clause (y), that (A)
are under the control or direction of the managing editor of The Wall Street
Journal, the editorial page editor of The Wall Street Journal or the publisher
of The Wall Street Journal or (B) use journalists or editors, or content written
or produced by, or otherwise involving, journalists or editors, who, directly or
indirectly, report to, or are under the supervision of, the managing editor of
The Wall Street Journal, the editorial page editor of The Wall Street Journal or
the publisher of The Wall Street Journal, but, in the case of this clause (B),
only to the extent of such use. References to “Dow Jones Newswires Publications”
shall be deemed to include print, wire services online, video and any and all
other forms of distribution and publication (within and outside the U.S.) under
the “Dow Jones Newswires” and derivative brand names and any successor to any of
the foregoing, in each case that (A) are under the control or direction of the
managing editor of Dow Jones Newswires or (B) use journalists or editors, or
content written or produced by, or otherwise involving, journalists or editors,
who, directly or indirectly, report to, or are under the supervision of, the
managing editor of Dow Jones Newswires, but, in the case of this clause (B),
only to the extent of such use.

(c)       For purposes of this Agreement, “Special Committee Matters” shall mean
the following:

(i)   Appointment and removal of each of the Editors (including any material
changes in the terms and conditions of employment of each such Editor that could
give rise to constructive termination, such as a material reduction in
compensation, relocation of principal place of employment, material change in
duties or responsibilities and the like); and

 

6

 

 





(ii)  Changes to the authority, reporting relationship and consultation rights
(as outlined in subparagraphs (A) through (F) below) of any of the Editors;

 

(A)

The authority of each of the Editors will include:

(1) the power to hire and remove subordinates (including any material changes in
the terms and conditions of employment of any such subordinate that could give
rise to constructive termination, such as a material reduction in compensation,
relocation of principal place of employment, material change in duties,
responsibilities or position and the like) within their respective publications
and operations, in each case consistent with departmental budgets set by the
Company or Dow Jones management following discussion with the relevant Editor;
the decisions of the Company or Dow Jones on departmental budgets will be final,
and

(2) control over spending and allocation of resources within departmental
budgets set by the Company or Dow Jones management following discussion with the
relevant Editor; the decisions of the Company or Dow Jones on departmental
budgets will be final,

(B)       in the case of the managing editor of The Wall Street Journal, and, so
long as he or she is an Editor, the managing editor of Dow Jones Newswires (or
any successor of the foregoing), authority over:

(1) all news decisions with respect to The Wall Street Journal Publications and
Dow Jones Newswires Publications, as applicable (including decisions on subjects
of news coverage, length, placement and accompanying art or other media), and

(2) use of staff of The Wall Street Journal Publications and Dow Jones Newswires
Publications, as applicable, by advertisers or other businesses, publications or
services;

(C)       the managing editor of The Wall Street Journal shall continue to
report to the publisher of The Wall Street Journal,

(D)       the managing editor of The Wall Street Journal shall be consulted
prior to the use of The Wall Street Journal or Dow Jones brand names by the
Company, its Affiliates or any other party to provide the managing editor the
opportunity to raise any objections to and suggestions concerning the proposed
use of the brand; provided that the decisions of the Company on branding matters
will be final;

 

(E)

in the case of The Wall Street Journal editorial page editor:

(1) authority to choose the editorial board members, the opinion columnists, the
op-ed section editor and the editors of the book review, the Leisure & Arts
section, OpinionJournal.com and the Far Eastern Economic Review of The Wall
Street Journal Publications and the use of the staff of any of the foregoing by
advertisers or other businesses, publications or services;

 

7

 

 





 

(2) final determination over the positions taken by the editorial pages of The
Wall Street Journal Publications; and

 

(3) authority over the selection of op-ed pieces for The Wall Street Journal
Publications; and

 

(F)        The Wall Street Journal editorial page editor shall continue to
report to The Wall Street Journal publisher.

 

1.5

Arbitrating and Resolving Disputes.

 

Each Editor shall have the right to appeal disputes with the Company, Dow Jones
or their respective Affiliates concerning (i) the Special Committee Matters, and
(ii) the matters set forth in Sections 2.1(e) and 2.1(f) (but only to the extent
any such dispute relates to Dow Jones, any of its subsidiaries, a Dow Jones
Publication (as defined in Section 2.1(f)) or to journalists or journalism of
Dow Jones or its subsidiaries or a Dow Jones Publication), to the Special
Committee for resolution, and the Special Committee shall seek to resolve such
disputes in a prompt manner. All decisions and determinations made by the
Special Committee with respect to any such dispute shall be final and binding.

 

 

1.6

No Modification.

 

(a)       The authority of the Special Committee shall be limited to the
approval rights, dispute resolution and other matters set forth in this
Agreement. The Special Committee shall have no separate role in managing the
business of Dow Jones. Any changes to the Special Committee Matters or the
powers, responsibilities and authority of the Special Committee as set forth in
this Agreement shall require the approval of at least eighty percent (80%) the
Members of the Special Committee then in office and the Company.

ARTICLE II

 

THE COMPANY

2.1       Representations, Warranties and Agreements of the Company and Dow
Jones.

 

The Company and Dow Jones, jointly and severally, hereby acknowledge, represent
and warrant to, and agree with, the Special Committee as follows:

(a)       This Agreement has been duly and validly authorized, executed and
delivered by each of the Company and Dow Jones and constitutes a legal, valid
and binding obligation of the Company and Dow Jones, enforceable against such
parties in accordance with its terms;

(b)       The Company and Dow Jones agree to retain in their positions following
the closing of transactions contemplated by the Merger Agreement the persons set
forth on Schedule B (the “Covered Employees”) unless and until removed in
accordance with this Agreement;

 

8

 

 





(c)       The Company and Dow Jones shall promptly provide the Special Committee
and its Members with adequate funding as from time to time requested by the
Special Committee Members to carry out its duties and responsibilities,
including investigations and enforcement as provided in this Agreement;

(d)       The Company shall maintain, at no expense to the beneficiaries,
insurance covering the Members that is similar in scope and quality to the
directors’ and officers’ liability insurance and fiduciary liability insurance
maintained by the Company for the benefit of its directors and officers;

(e)       The Company has adopted and shall maintain a set of principles aimed
at ensuring the preservation of the integrity, editorial independence and
freedom from bias of its publications and newsgathering services and the Dow
Jones Publications (as defined below). These principles will ensure that in all
publications and news gathering services of the Company and the Dow Jones
Publications:

 

(i)

facts are accurate and fairly presented;

(ii)  analyses represent the publications’ best independent judgments rather
than their preferences, or those of their owner, sources, advertisers or
information providers;

(iii) opinions represent only the applicable publication’s own editorial
philosophies centered around the core principle of “free people and free
markets”;

(iv) there are no hidden agendas in any journalistic undertakings; and

(v)  accuracy and fairness extends to coverage of any real or perceived business
interests of the Company or its Affiliates; and

(f)        The Company’s principles set forth in Section 2.1(e) shall apply, and
the Dow Jones Code of Conduct relating to appropriate professional conduct, as
amended January 21, 2004 (the “Code of Conduct”), shall continue to apply,
following the closing of the merger contemplated by the Merger Agreement, to Dow
Jones, its subsidiaries, The Wall Street Journal, wsj.com, Dow Jones Newswires
and any other publications or services, whether print, online, video or
otherwise and whether within or outside the U.S. (including any successors
thereto or any derivatives therefrom) that are publications or services of Dow
Jones or any of its subsidiaries as of the date of this Agreement or use the Dow
Jones brand name or any brand name of any of the foregoing publications or
services, whether print, online, video or otherwise and whether within or
outside the U.S. (collectively, “Dow Jones Publications”) and to all journalists
and journalism of Dow Jones and its subsidiaries or the Dow Jones Publications.
The Special Committee shall aid the preservation and promotion of the Company’s
principles set forth in Section 2.1(e) and the Code of Conduct.

(g)       The foregoing representations, warranties and agreements shall survive
the date of this Agreement.

 

9

 

 





ARTICLE III

 

MEMBERS

 

3.1

Powers of Execution.

 

(a)       All agreements and other instruments and any reports or statements
issued by the Special Committee shall be signed on behalf of the Special
Committee by the Chairman or by those other person or persons as the Special
Committee may from time to time designate.

 

3.2

Compensation; Expenses; Support of the Members.

 

(a)       The Company shall pay each Member reasonable compensation for his or
her services as a Member of the Special Committee. The initial compensation
payable to each Member shall be $100,000 per year, one-fourth of which shall be
payable quarterly. The foregoing compensation amounts may be reasonably adjusted
by the Special Committee, subject to the approval of the Company (not to be
unreasonably withheld or delayed). In addition, the Company shall reimburse each
Member for reasonable out of pocket, documented travel, accommodation and other
expenses incurred by any Member attending any meeting of the Special Committee
or otherwise discharging his or her duties hereunder.

 

3.3

Performance of Duties; Access to Information and Advisors.

 

(b)       In fulfilling its responsibilities, the Special Committee shall have
full access to all books, records, facilities and personnel of the Company, Dow
Jones and their respective Affiliates as the Special Committee may reasonably
request to fulfill its duties. The Special Committee and its Members shall have
the right to liaise with the office of the managing editor of The Wall Street
Journal to obtain, and the office of the managing editor of The Wall Street
Journal shall take all action that is reasonably necessary or appropriate to
provide, such access.

(c)       The Special Committee (including each of its Members, any individual
designated as Secretary in accordance with Section 1.3(f) and any other
permitted designee) shall have the right to rely on the office of the managing
editor of The Wall Street Journal to obtain administrative support, including in
connection with travel, accommodations, meeting logistics, expense reimbursement
and other similar administrative services; provided that the Special Committee
may, in its sole discretion, elect to make other arrangements available to the
Members for support in carrying out the Special Committee’s functions under this
Agreement either in lieu of or in addition to the foregoing.

(d)       In performing his or her duties, each of the Members will be entitled
to rely in good faith on the provisions of this Agreement and on information,
opinions, reports, or statements, of the following other persons or groups: (i)
one or more officers or employees of the Company or its subsidiaries; (ii) any
attorney, independent accountant, or other person employed or engaged by the
Company, Dow Jones or their respective Affiliates; or (iii) any other person who
has been selected with reasonable care by or on behalf of the Special Committee,
Company, Dow Jones or their respective Affiliates, in each case as to matters
that such relying Member reasonably believes to be within such person’s
professional or expert competence.

 

10

 

 





(e)       The Special Committee shall have the authority to retain legal,
accounting and other advisors and investigators as the Special Committee
determines, in its good faith judgment, to be necessary or appropriate in
connection with performing its duties and responsibilities, or exercising its
rights, as applicable, under Sections 1.2(c), 1.2(d), 1.2(f), 1.4(c)(i), 1.5 and
4.8 of this Agreement, and the Company shall be responsible for paying the
reasonable fees and expenses of any such persons. Each of the Members will be
entitled to rely in good faith on any person or group so retained as to matters
that such relying Member reasonably believes to be within such person’s
professional or expert competence.

 

3.4

Liability; Indemnification of Members.

 

(f)        No Member will be personally liable under any judgment of a court, or
in any other manner, for any debt, obligation, or liability of the Company, Dow
Jones or any of their respective Affiliates, whether that liability or
obligation arises in contract, tort, or otherwise, by reason of being a Member.

(g)       The Members will not be liable, responsible or accountable for damages
or otherwise to the Company, Dow Jones, their respective Affiliates or their
respective officers, directors, employees, stockholders or to the other Members.
Each Member is hereby indemnified and held harmless by the Company and Dow Jones
from and against all claims, liabilities, and expenses whatsoever (including
advancement of reasonable attorneys’ fees and other expenses) arising out of or
based upon the fact that such Member is or was a Member of the Special
Committee, or is or was serving or has agreed to serve at the request of the
Company in any other capacity, or in connection with any decision made by the
Special Committee, except, in each case, to the extent of any such Member’s
willful misconduct as determined by a final, nonappealable order of a court of
competent jurisdiction.

ARTICLE IV

 

MISCELLANEOUS PROVISIONS

 

4.1

Notices.

 

All notices, requests, claims, demands and other communications under this
Agreement shall be in writing (and also made orally if so required pursuant to
any Section of the Agreement) and shall be deemed given if delivered personally,
mailed by registered or certified mail (return receipt requested) or delivered
by express or overnight courier (providing proof of delivery) to the parties or
sent by telecopy (providing confirmation of transmission) at the following
addresses or telecopy numbers:

If to the Company, to:

 

News Corporation

1211 Avenue of the Americas

New York, New York 10036

Fax: 212-768-9896

Attention: General Counsel

 

11

 

 





with copies (which shall not constitute notice) to:

 

If to Dow Jones, to:

 

Dow Jones & Co., Inc.

1 World Financial Center

200 Liberty Street

New York, New York 10281

Fax: 212-732-8356

Attention: General Counsel

 

with copies (which shall not constitute notice) to:

 

 

If to the Special Committee, to:

 

[NAME]

[ADDRESS]

[ADDRESS]

Fax:

Attention:

with copies (which shall not constitute notice) to:

 

If to the Members of Special Committee, to the addresses for such Members
provided by the Members to the Company (which shall be modified from time to
time to reflect changes to the composition of the Special Committee);

 

or to any other persons or addresses as may be designated in writing by the
person to receive this notice as provided above. Any notice, request,
instruction or other document given as provided above shall be deemed given to
the receiving party upon actual receipt, if delivered personally; on the next
business day after deposit with an internationally recognized overnight courier,
if sent by such a courier; three (3) business days after deposit in the mail, if
sent by registered or certified mail; or upon confirmation of successful
transmission if sent by facsimile. The foregoing notice provisions shall not
apply to notices to the Members of meetings of the Special Committee, which
shall be governed by Section 1.3 above.

 

 

4.2

Governing Law.

 

All issues and questions concerning the application, construction, validity,
interpretation and enforcement of this Agreement and the Schedules to this
Agreement will be governed by, and construed in accordance with, the laws of the
State of New York, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of New York.

 

12

 

 





 

4.3

Interpretation; Headings and Sections.

 

(a)       Defined terms used in this Agreement in the singular will include the
plural and vice versa. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they are deemed to be followed by the words “without
limitation.” Where the context so indicates, the masculine will include the
feminine, the neuter will include the masculine and feminine.

(b)       The headings in this Agreement are inserted for convenience only and
are in no way intended to describe, interpret, define, or limit the scope,
extent or intent of this Agreement or any provision of this Agreement. Unless
the context requires otherwise, all references in this Agreement to Sections,
Articles, or Schedules will be deemed to mean and refer to Sections, Articles,
Schedules of or to this Agreement.

 

4.4

Amendment and Waiver.

 

No modification, amendment or waiver of any provision of the this Agreement will
be effective against any party unless such modification, amendment or waiver is
approved in writing by, in the case of an amendment, each party to this
Agreement or, in the case of a waiver, by each party against whom the waiver is
to be effective. No amendment or waiver shall be effective against the Special
Committee unless it has been approved in writing by at least eighty percent
(80%) of the Members of the Special Committee then in office and the Company.
The failure of any party to enforce any of the provisions of this Agreement will
in no way be construed as a waiver of these provisions and will not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

 

4.5

Assignment; Third Party Beneficiaries.

 

(c)       Neither this Agreement nor any of the rights, interests or obligations
under this Agreement shall be assigned or delegated, in whole or in part, by
operation of law or otherwise by any of the parties without the prior written
consent of the other parties. Any purported assignment in violation of this
Agreement will be void ab initio. This Agreement will be binding upon, inure to
the benefit of, any corporate or other successor or assignee of the Company or
Dow Jones and any person or entity, including any Affiliate of the Company or
Dow Jones, that may acquire, directly or indirectly, by merger, consolidation,
purchase, transfer or otherwise, in whole or in part, The Wall Street Journal,
Dow Jones Newswires or any other Dow Jones Publication. The Company and Dow
Jones shall require, as a condition to any such succession, assignment or
acquisition, that any such successor, assignee or acquirer expressly agree
(pursuant to an agreement in form and substance reasonably satisfactory to the
Special Committee and its counsel) to assume, perform and be bound by this
Agreement in the same manner and to the same extent as the Company and Dow
Jones.

 

13

 

 





(d)       The Company and Dow Jones agree and acknowledge that this Agreement is
intended for the irrevocable benefit of, and to grant rights to, the Special
Committee and its Members, Dow Jones and the Company. This Agreement is not
intended to and shall not confer any rights or remedies hereunder to any person
or entity, other than the Special Committee and its Members, the Company and Dow
Jones.

 

4.6

Counterparts.

 

This Agreement may be executed in multiple counterparts, each of which will be
deemed to be an original and will be binding upon the other parties who execute
the same, but all of such counterparts will constitute the same agreement.

 

4.7

Severability.

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement.

 

4.8

Remedies.

 

The Special Committee will be entitled to enforce its rights and the terms of,
and any decisions or determinations made under, this Agreement against the
Company or Dow Jones, as the case may be. Each of the Company and Dow Jones will
be entitled to enforce its rights and the terms of this Agreement against the
Special Committee, but shall in no event be entitled to recover damages from the
Special Committee or its Members. The Special Committee will be entitled to
recover actual damages and actual, documented costs (including reasonable
attorney’s fees) caused by any breach by the Company or Dow Jones of any
provision, or any decision or determination made by the Special Committee under
this Agreement and to exercise all other rights existing in its favor. The
parties agree and acknowledge that money damages will not be an adequate remedy
for any breach by any party of the provisions of, or any decision or
determination made under, this Agreement and that any party may in its sole
discretion apply to any court of law or equity of competent jurisdiction
(without posting any bond or deposit) for specific performance and/or other
injunctive relief in order to enforce or prevent any violations by any party of
the provisions of this Agreement, or any decision or determination made under
this Agreement.

 

4.9

No Strict Construction.

 

The parties to this Agreement have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties to this Agreement, and no presumption or burden of proof will arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

 

 

4.10

Entire Agreement.

 

Except as otherwise expressly set forth in this Agreement, this Agreement
embodies the complete agreement and understanding among the parties to this
Agreement with respect to the subject matter of this Agreement and supersedes
and preempts any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter of
this Agreement in any way. This Agreement will be deemed effective on the date
of this Agreement upon the execution of this Agreement.

 

14

 

 








 

4.11

Submission to Jurisdiction.

 

ANY AND ALL SUITS, LEGAL ACTIONS OR PROCEEDINGS ARISING OUT OF THIS AGREEMENT
WILL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND EACH PARTY TO THIS
AGREEMENT HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE JURISDICTION OF SUCH
COURTS FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR PROCEEDINGS. IN ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING, EACH PARTY TO THIS AGREEMENT WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES THAT SERVICE
THEREOF MAY BE MADE BY ANY MEANS PROVIDED IN SECTION 4.1. TO THE FULLEST EXTENT
PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OR ANY SUCH
SUIT, LEGAL ACTION OR PROCEEDING IN ANY SUCH COURT AND HEREBY FURTHER WAIVES ANY
CLAIM THAT ANY SUIT, LEGAL ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

 

4.12

Waiver of Jury Trial.

 

EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR
ANY OF THE MATTERS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY, OR OTHERWISE. EACH
PARTY TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY

 

*    *    *    *    *

15

 

 



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

NEWS CORPORATION

 

 

By:

____________________________

 

Title:

 

 

DOW JONES & COMPANY, INC.

 

 

By:

____________________________

 

Title:

 

 

THE SPECIAL COMMITTEE

 

 

By:

______________________________

Title: Member

 



 



 



 



Signature Page to Editorial Agreement

 



 

 

 



 

SCHEDULE A

Initial Members of the Special Committee

Jennifer Dunn

Member of class expiring on December 31, 2012

 

Jack Fuller

Member of class expiring on December 31, 2013

 

Nicholas Negroponte

Member of class expiring on December 31, 2013

 

Louis D. Boccardi

Member of class expiring on December 31, 2014

 

Thomas J. Bray, Chairman

Member of class expiring on December 31, 2014

 

 

 

 

 



 

SCHEDULE B

Covered Employees

Name

Title

Marcus Brauchli

The Wall Street Journal managing editor

Paul Gigot

The Wall Street Journal editorial page editor

Neal Lipschutz

Dow Jones Newswires managing editor

 

 

 

 

 

 